8 N.Y.3d 940 (2007)
DUANE C. KENDLE, Appellant,
v.
TOWN OF AMSTERDAM et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 20, 2007.
Decided April 26, 2007.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the Appellate Division order where the appeal to the Appellate Division was from a County Court order entered on an appeal in this action commenced in the City Court of the City of Amsterdam (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).